Table of Contents

Exhibit 10.21.1

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

[spacer.gif] [Stamp: Registered by the Legal Department
No. VT-358/0506
May 16, 2006 ]
[Signature]

SUPPLEMENTARY AGREEMENT

to Agreement No. VT-23/0106 dated January 30, 2006

This SUPPLEMENTARY AGREEMENT (the Supplementary Agreement) to Agreement No.
VT-23/0106 dated January 30, 2006 (the Agreement) is made in Moscow, on May 16,
2006, by and between:

CTC Media Inc.    (hereinafter referred to as CTC) represented by its General
Director and Chief Executive Officer A. E. Rodnyansky acting on the basis of CTC
Board of Directors Resolution dated August 2, 2004 and Power of Attorney No.
99NP dated September 21, 2004;

ZAO Video International Trend (Russian name: ЗАО «Видео Интернэшнл «Тренд»)
(Primary State Registration Number (OGRN) 1027700294071) (hereinafter referred
to as the Agency), a closed stock company represented by its General Director
I.A. Matyushenko acting on the basis of the Agency’s Articles of Association;
and

ZAO Video International Group of Companies (Russian name: ЗАО «Группа компаний
«Видео Интернэшнл») (hereinafter referred to as the Company), a closed stock
company represented by its General Director S.A. Vasilyev acting on the basis of
the Company’s Articles of Association:

CTC, the Agency and the Company being hereinafter collectively referred to as
the Parties.

WHEREAS, Russian Federal Law No. 38-FZ ‘‘On Advertising’’ dated March 13, 2006
comes into effect as of July 1, 2006, and whereas the said law introduces new
terms and definitions used in the Agreement and also provides for certain
changes and amendments to the existing terms and definitions used in the
Agreement as well as to the scope of and the procedure for TV advertising;

NOW, THEREFORE, the Parties have agreed as follows:

[spacer.gif] [spacer.gif] 1.  Paragraph 2 of Clause 2 of the Agreement shall
read as follows:

‘‘The Parties agree that the proposed periods of time to be made available by
regional Broadcasters for advertising between 7:00 a.m. and 1:00 a.m. of the
following day shall be as follows:

[spacer.gif] [spacer.gif] —  In the period between January 1, 2006 and June 30,
2006, six percent (6%) of the total daily duration of the relevant Network
Programming Block (in accordance with the terms and conditions of the relevant
network TV Channel distribution agreement concluded with the specific
Broadcaster), excluding Regional Broadcasting Slots, and all the advertising
time during the Regional Broadcasting Slots as permitted by the existing laws
(in accordance with the programming of such specific Broadcaster), unless
otherwise provided for in Paragraph 14 of this Clause.

[spacer.gif] [spacer.gif] —  In the period between July 1, 2006 and December 31,
2007, the said advertising time periods shall be as follows:

[spacer.gif] [spacer.gif] [spacer.gif] •  Three point seven five percent (3.75%)
of the total daily duration of the relevant CTC Network Programming Block (in
accordance with the terms and conditions of the relevant network CTC TV Channel
distribution agreement concluded with the specific Broadcaster), excluding
Regional Broadcasting Slots. The Parties agree that the advertising time shall
not exceed five percent (5%) of each astronomical hour of the Network
Programming Block or three point seven five percent (3.75%) of the total daily
duration of the Network Programming Block;


--------------------------------------------------------------------------------


Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] •  Four point five percent (4.5%) of the
total daily duration of the New Channel (ESMI Domashny) Network Programming
Block (in accordance with the terms and conditions of the network Domashny
Channel distribution agreement concluded with the specific Broadcaster),
excluding Regional Broadcasting Slots. The Parties agree that the advertising
time shall not exceed six percent (6%) of each astronomical hour of the Network
Programming Block or four point five percent (4.5%) of the total daily duration
of the Network Programming Block;

plus all the advertising time during the Regional Broadcasting Slots as
permitted by the existing laws (in accordance with the programming of such
specific Broadcaster), unless otherwise provided for in Paragraph 14 of this
Clause.’’

[spacer.gif] [spacer.gif] —  In the period starting on January 1, 2008 the said
advertising time periods shall be as follows:

[spacer.gif] [spacer.gif] [spacer.gif] •  Three point seven five percent (3.75%)
of each astronomical hour of the relevant CTC Network Programming Block (in
accordance with the terms and conditions of the relevant network CTC TV Channel
distribution agreement concluded with the specific Broadcaster), excluding
Regional Broadcasting Slots;

[spacer.gif] [spacer.gif] [spacer.gif] •  Four point five percent (4.5%) of each
astronomical hour of the New Channel (ESMI Domashny) Network Programming Block
(in accordance with the terms and conditions of the network Domashny Channel
distribution agreement concluded with the specific Broadcaster), excluding
Regional Broadcasting Slots;

plus all the advertising time during the Regional Broadcasting Slots as
permitted by the existing laws (in accordance with the programming of such
specific Broadcaster), unless otherwise provided for in Paragraph 14 of this
Clause.

The Parties further agree that, in the time period between 1:00 a.m. and 7:00
a.m., the Broadcaster shall at its own discretion provide to the Agency time to
be made available for Commercials.’’

[spacer.gif] [spacer.gif] 2.  The Parties hereby confirm that the aggregate
gross revenue (less the fees payable to the Agency/Agency contractors as
provided for in Clause 4 of the Agreement) received by the Broadcasters in 2006
from regional advertising on the Broadcasters’ Channels shall be [**] US dollars
(US$ [**]) including VAT at the rate effective under the existing laws of the
Russian Federation. The Parties have agreed among themselves and restated
Exhibit 2 hereto specifying restated amounts of each Broadcaster’s revenues in
2006 as provided for in this Clause.

[spacer.gif] [spacer.gif] 3.  The Parties agree to amend by July 1, 2006 the
form of the Standard Agreement (Exhibit 1 hereto) as follows:

[spacer.gif] [spacer.gif] 3.1  To restate Section 1 (Definitions) as below:

Network Programming Block means a composite audio and visual product (a result
of intellectual activities) developed by ZAO Set Televizionnykh Stantsiy / ZAO
Novy Kanal (CTC/New Channel) to be used by the Broadcaster as an over-the-air
broadcast (pursuant to Article 40 of the Russian Federal Law ‘‘On Copyright and
Ancillary Rights’’ (the Copyright Law)) and as a cable broadcast (pursuant to
Article 41 of the Copyright Law) pursuant to an agreement concluded between the
Broadcaster and CTC/New Channel (the Network Agreement).

Regional Broadcasting Slot means a period of time in the Network Programming
Block during which the Broadcaster may at its own discretion replace audio and
visual products of the Network Programming Block with any other shows in
accordance with the terms and conditions of the Network Agreement.

Advertising means information disseminated by any means whatsoever, in any form
whatsoever and with the help of any tools whatsoever which is addressed to an
unidentified group of individuals and is directed at attracting attention to,
creating and maintaining interest in and promotion of, the object being so
advertised.

Commercial means an audio and visual product having advertising content and
being no longer than one hundred and twenty (120) seconds .

2


--------------------------------------------------------------------------------


Table of Contents

Logo means the original graphic symbol of the advertiser used to symbolize its
product and often used as its trademark. The said graphic symbol may be located
in any corner of the TV screen in a static or dynamic form.

Running Captions means an advertising message transmitted during or between TV
broadcasts or during announcer messages or caption cards by superimposing on the
TV image a static and/or dynamic text message in the lower part of the TV
screen.

Sponsor Advertising means any advertising which may be disseminated subject to a
reference to a certain sponsor being made therein.

Social Advertising means information disseminated by any means whatsoever, in
any form whatsoever and with the help of any tools whatsoever which is addressed
to an unidentified group of individuals and is directed at fulfilling charitable
or publicly significant objectives or promoting state interests.

Social Advertising may not make mention of any particular brands (models, items)
of goods, trademarks, service marks or any other identification tools or of any
individuals, legal entities or sponsors other than state authorities or other
government bodies or local bodies or those municipal bodies which do not make
part of the local authorities.

Cross Promotion means promotion by the Broadcaster of any third party (the
Counterparty) which in its turn promotes the Broadcaster under an agreement or
agreements concluded between the Broadcaster and such Counterparty or
Counterparties. As used herein, the Counterparty may solely be a mass media
outlet (a mass media editorial board or a publisher) and the advertising
information provided thereby may only pertain to such Counterparty itself or to
the corresponding mass media outlet (or the mass media group of the relevant
Counterparty) or to other affiliates of the Broadcaster (CTC Media). A
Counterparty of any other type shall be subject to prior consent of the Agency.

Broadcaster Own Information means previews of CTC/New Channel or Broadcaster TV
shows appearing in Network Programming Blocks or Regional Broadcasting Slots or
announcements of any activities prepared and conducted by CTC/New Channel or the
Broadcaster without participation of any third party. This definition shall not
apply to advertising of any other broadcasters of Network Programming Blocks or
to advertising of any separate legal entities incorporated with participation of
the Broadcaster or to any projects carried out with participation of any third
party.

Unauthorized Advertising means any advertising by the Broadcaster in Network
Programming Blocks or Regional Broadcasting Slots without prior written consent
of the Agency. This definition shall also apply to any advertising as may be
broadcasted as part of the Broadcaster Own Information.

Unauthorized Advertising shall not include:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Any CTC/New Channel and/or
Broadcaster caption cards opening or closing any advertising block which does
not contain any third party advertising;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Broadcaster Own Information;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Any information on third parties as
provided for in Clause 2.4 hereof.

Client means any advertiser or third party representing an advertiser pursuant
to a relevant agreement.

Network Advertising means any advertising which, pursuant to the Network
Agreement, must appear in Network Programming Blocks and may not be excluded
from the Broadcaster’s broadcasts or replaced by any other audio and visual
products.

Regional Advertising means any advertising which must be broadcasted by the
Broadcaster in Network Programming Blocks or Regional Broadcasting Slots during
designated time periods and exclusively within the Territory.

3


--------------------------------------------------------------------------------


Table of Contents

Territory means [INDICATE CITY/OBLAST/KRAY] in the territory of which the
Broadcaster broadcasts Network Programming Blocks and shows of Regional
Broadcasting Slots pursuant to the Network Agreement and License No. [NUMBER]
issued by [INDICATE ISSUING AUTHORITY AND DATE OF ISSUANCE] a copy of which is
attached hereto as Exhibit 7.

Advertising Services means making the Broadcaster’s Network Programming Blocks
and Regional Broadcasting Slots (ESMI CTC−[    ]/[    ] representing the
Domashny TV show) available for regional advertising in the form of Commercials
pursuant to any agreements concluded by the Agency on its own behalf but for the
Broadcaster account or making the same available for a fee for any other
advertising, including Social Advertising, pursuant to any supplement agreements
hereto.

Accounting Period means one calendar month.

Prime Time means the most watched continuous periods of time (between 6:00 p.m.
and 12:00 p.m. local time).

Broadcaster Gross Advertising Revenue in the Accounting Period (or the
Broadcaster Gross Revenue) includes the following:

[spacer.gif] [spacer.gif] [spacer.gif] •  Sales revenue from broadcasting
regional advertising in Network Programming Blocks or Regional Broadcasting
Slots pursuant to agreements concluded by the Agency with Clients in accordance
herewith;

[spacer.gif] [spacer.gif] [spacer.gif] •  Sales revenue from broadcasting
regional advertising in Network Programming Blocks or Regional Broadcasting
Slots pursuant to agreements concluded by the Broadcaster (or its authorized
representatives) with Clients prior to the execution date hereof and under which
advertising services must be provided starting from January 1, 2006, or pursuant
to agreements concluded by the Broadcaster (or its authorized representatives)
with Clients after the execution date hereof on written consent of the Agency
(excluding any agreements for Cross Promotion or Social Advertising broadcasting
at the Broadcaster cost);

[spacer.gif] [spacer.gif] [spacer.gif] •  Any non-sales revenue (penalties,
fines and other amounts unrelated to sales) payable to the Broadcaster and
actually received by the Agency within the framework of transactions concluded
by the Agency with the Clients in accordance herewith;

[spacer.gif] [spacer.gif] [spacer.gif] •  Any break-up fees payable to the
Broadcaster and actually received by the Agency within the framework of
transactions concluded by the Agency with the Clients in accordance herewith.’’

[spacer.gif] [spacer.gif] 3.2  The Parties agree that Paragraph 3 of Clause 2.3
shall read as follows (depending on the distribution of the relevant TV
Channel):

[spacer.gif] [spacer.gif] —  In the event of distribution of the CTC TV Channel
by the Broadcaster:

‘‘For the purposes of conclusion by the Agency of agreements with Clients
covering broadcasting of regional advertising in Network Programming Blocks or
Regional Broadcasting Slots, the Broadcaster shall allocate for regional
advertising the following time periods between 7:00 a.m. of the corresponding
day and 01:00 of the following day:

[spacer.gif] [spacer.gif] —  In the period between Jul 1, 2006 and December 31,
2007, the said advertising time periods shall be three point seven five percent
(3.75%) of the total daily duration of the relevant Network Programming Block
(in accordance with the terms and conditions of the relevant Network Agreement),
excluding Regional Broadcasting Slots. The Parties agree that the advertising
time shall not exceed five percent (5%) of each astronomical hour of the Network
Programming Block or three point seven five percent (3.75%) of the total daily
duration of the Network Programming Block;

[spacer.gif] [spacer.gif] —  In the period starting from January 1, 2008, the
said advertising time periods shall be three point seven five percent (3.75%) of
each astronomical hour of the relevant CTC Network Programming Block (in
accordance with the terms and conditions of the relevant network CTC TV Channel
distribution agreement concluded with the specific Broadcaster), excluding
Regional Broadcasting Slots;

4


--------------------------------------------------------------------------------


Table of Contents

plus all the advertising time during the Regional Broadcasting Slots as
permitted by the existing laws (in accordance with the programming of such
specific Broadcaster), unless otherwise provided for herein.

The Parties further agree that, in the time period between 1:00 a.m. and 7:00
a.m., the Broadcaster shall at its own discretion provide to the Agency time to
be made available for Commercials.’’

[spacer.gif] [spacer.gif] —  In the event of distribution of the Domashny TV
Channel by the Broadcaster:

‘‘For the purposes of conclusion by the Agency of agreements with Clients
covering broadcasting of regional advertising in Network Programming Blocks or
Regional Broadcasting Slots, the Broadcaster shall allocate for regional
advertising the following time periods between 7:00 a.m. of the corresponding
day and 01:00 of the following day:

[spacer.gif] [spacer.gif] —  In the period between July 1, 2006 and December 31,
2007, the said advertising time periods shall be four point five percent (4.5%)
of the total daily duration of the New Channel (ESMI Domashny) Network
Programming Block (in accordance with the terms and conditions of the relevant
network Domashny TV Channel distribution agreement concluded with the specific
Broadcaster), excluding Regional Broadcasting Slots. The Parties agree that the
advertising time shall not exceed six percent (6%) of each astronomical hour of
the Network Programming Block or four point five percent (4.5%) of the total
daily duration of the Network Programming Block;

[spacer.gif] [spacer.gif] —  In the period starting from January 1, 2008, the
said advertising time periods shall be four point five percent (4.5%) of each
astronomical hour of the relevant Network Programming Block (in accordance with
the terms and conditions of the relevant network Domashny TV Channel
distribution agreement concluded with the specific Broadcaster), excluding
Regional Broadcasting Slots;

plus all the advertising time during the Regional Broadcasting Slots as
permitted by the existing laws (in accordance with the programming of such
specific Broadcaster), unless otherwise provided for herein.

The Parties further agree that, in the time period between 1:00 a.m. and 7:00
a.m., the Broadcaster shall at its own discretion provide to the Agency time to
be made available for Commercials.’’

[spacer.gif] [spacer.gif] 3.3  The Parties agree to exclude the following
Paragraph 16 of Clause 3.2.1 of the Agreement:

‘‘If the advertised activities require licensing, the advertising provided by
the advertiser to the Broadcaster for the purposes of being broadcasted thereby
must specify the number of the relevant license and the name of the licensing
authority. Any advertising of goods which require certification shall be marked
as ‘‘subject to mandatory certification’’.’’

[spacer.gif] [spacer.gif] 3.4  The Parties agree to exclude the second and the
third sentences from Clause 3.2.5.

[spacer.gif] [spacer.gif] 4.  The Parties agree to be governed by the terms and
conditions of the Agreement in any matters not specifically provided for in, and
not violating the terms or conditions of, this Supplement Agreement.

[spacer.gif] [spacer.gif] 5.  This Supplementary Agreement shall commence as of
the date it is executed by duly authorized representatives of both Parties.

[spacer.gif] [spacer.gif] 6.  This Supplementary Agreement is made in three (3)
counterparts, one for each Party.

5


--------------------------------------------------------------------------------


Table of Contents

SIGNATURES OF PARTIES

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] On behalf of CTC
[spacer.gif] [spacer.gif] On behalf of the Company [Signature] [spacer.gif]
[spacer.gif] [Signature] A.E. Rodnyansky [spacer.gif] [spacer.gif] S.A. Vasilyev
                     [spacer.gif] [spacer.gif] [Company seal:] Closed Stock
Company ZAO V.S. Khanumyan [spacer.gif] [spacer.gif] Video International Company
Group (Moscow)   [spacer.gif] [spacer.gif] On behalf of the Agency  
[spacer.gif] [spacer.gif] [Signature]   [spacer.gif] [spacer.gif] I.A.
Matyushenko   [spacer.gif] [spacer.gif] [Company seal:] Closed Stock Company ZAO
  [spacer.gif] [spacer.gif] Video International Trend   [spacer.gif]
[spacer.gif] On 6 pages filed, numbered and sealed   [spacer.gif] [spacer.gif]
[Signature]   [spacer.gif] [spacer.gif] I.A. Matyushenko   [spacer.gif]
[spacer.gif] General Director   [spacer.gif] [spacer.gif] [Company seal:] Closed
Stock Company ZAO   [spacer.gif] [spacer.gif] Video International Trend
[spacer.gif]

6


--------------------------------------------------------------------------------


Table of Contents

EXHIBIT 2
to Agreement No. VT-23/0106 dated January 30, 2006

Breakdown of 2006 Baseline Sales Revenue by Broadcasters
(as restated on May 16, 2006)

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] No. [spacer.gif] [spacer.gif] City/TV Channel [spacer.gif]
[spacer.gif] Broadcaster [spacer.gif] [spacer.gif] TV Channel sales
(VAT incl.) in USD
less Agency fees 1 [spacer.gif] [spacer.gif] Moscow/CTC [spacer.gif]
[spacer.gif] OOO Marathon TV [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[
**]
2 [spacer.gif] [spacer.gif] Moscow/Domashny [spacer.gif] [spacer.gif] OAO
Teleexpress [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
3 [spacer.gif] [spacer.gif] St. Petersburg/CTC [spacer.gif] [spacer.gif] ZAO
Telekompaniya 6 Kanal [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
4 [spacer.gif] [spacer.gif] St. Petersburg/Domashny [spacer.gif] [spacer.gif]
ZAO Nevsky Kanal [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
5 [spacer.gif] [spacer.gif] Yekaterinburg [spacer.gif] [spacer.gif] ZAO RTK
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
6 [spacer.gif] [spacer.gif] Kazan/CTC [spacer.gif] [spacer.gif] ZAO Kanal 6
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
7 [spacer.gif] [spacer.gif] Kazan/Domashny [spacer.gif] [spacer.gif] ZAO Variant
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
8 [spacer.gif] [spacer.gif] Samara/CTC [spacer.gif] [spacer.gif] ZAO
Radio-Volga-TV [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
9 [spacer.gif] [spacer.gif] Nizhny Novgorod/CTC [spacer.gif] [spacer.gif] OOO
NTK [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
10 [spacer.gif] [spacer.gif] Omsk/CTC [spacer.gif] [spacer.gif] ZAO Zodiak
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
11 [spacer.gif] [spacer.gif] Rostov-on-Don/CTC [spacer.gif] [spacer.gif] ZAO
YuRKh [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
12 [spacer.gif] [spacer.gif] Vladivostok/CTC [spacer.gif] [spacer.gif] OOO
CTC-Voskhod [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
13 [spacer.gif] [spacer.gif] Perm/CTC [spacer.gif] [spacer.gif] ZAO TV-Maxima
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
14 [spacer.gif] [spacer.gif] Perm/Domashny [spacer.gif] [spacer.gif] OOO
Telekompaniya T-8 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
15 [spacer.gif] [spacer.gif] Volgograd/CTC [spacer.gif] [spacer.gif] OOO
CTC-Volgograd [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
16 [spacer.gif] [spacer.gif] Voronezh/CTC [spacer.gif] [spacer.gif] OOO VTK
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
17 [spacer.gif] [spacer.gif] Tver/CTC [spacer.gif] [spacer.gif] ZAO TRK
Guberniya [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
18 [spacer.gif] [spacer.gif] Ufa/CTC [spacer.gif] [spacer.gif] OOO CTC-Ufa
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [
**]
  [spacer.gif] [spacer.gif] TOTAL [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [
**]
[spacer.gif]

SIGNATURES OF PARTIES

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] AGENCY [spacer.gif]
[spacer.gif] CTC                      [spacer.gif] [spacer.gif] [Signature] I.A.
Matyushenko [spacer.gif] [spacer.gif] A.E. Rodnyansky /Affix seal here/
[spacer.gif] [spacer.gif] /Affix seal here/ [spacer.gif]

7


--------------------------------------------------------------------------------
